 

Exhibit 10.1

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(AS AMENDED AND RESTATED OCTOBER     , 2010)

You were granted the following Restricted Stock Units representing Common Stock
of SYNNEX Corporation (the “Company”) under the Company’s 2003 Stock Incentive
Plan (the “Plan”), on April 29, 2010. This Notice of Restricted Stock Unit Award
and the attached Restricted Stock Unit Agreement amend and restate in their
entirety the original Notice of Restricted Stock Unit Award and Restricted Stock
Unit Agreement pursuant to which the Restricted Stock Units were originally
granted, effective October     , 2010.

 

  Name of Participant:   

 

  Total Number of Restricted Stock Units Granted:   

 

  Date of Grant:    April 29, 2010   Vesting Schedule:    The Restricted Stock
Units will vest on the following Vesting Dates subject to satisfaction of the
corresponding Vesting Conditions:

 

Tranche:

   Number of
Restricted Stock
Units     

Vesting Date

  

Vesting Conditions

1 - Performance/

     Retention

     10,000       Four (4) year anniversary of Date of Grant    5% compound
annual growth rate (“CAGR”) in earnings before income and taxes (“EBIT”) from
continuing operations in fiscal years ending 11/30/11 through 11/30/13, and
continued Service through the Vesting Date 2 – Retention      10,000       Four
(4) year anniversary of Date of Grant    Continued Service through the Vesting
Date

3 – Performance/

     Retention

     20,000       Five (5) year anniversary of Date of Grant    5% CAGR in EBIT
from continuing operations in fiscal years ending 11/30/11 through 11/30/14, and
continued Service through the Vesting Date 4 - Retention      10,000       Five
(5) year anniversary of Date of Grant    Continued Service through the Vesting
Date



--------------------------------------------------------------------------------

 

  

Notwithstanding the foregoing, for each tranche of Restricted Stock Units, upon
your separation from service (within the meaning of Section 409A of the Code)
due to death or disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)(i)) prior to the Vesting Date, you will become vested in
a percentage of your then outstanding Restricted Stock Units determined by
dividing (x) the number of days between the Date of Grant and the date of your
death or disability, by (y) the number of days between the Date of Grant and the
Vesting Date. For this purpose, the Restricted Stock Units will be considered
outstanding at the time of your death or disability only if there has not
already occurred a failure to satisfy any of Vesting Conditions in the preceding
schedule. The balance of the Restricted Stock Units will be forfeited.

 

The Restricted Stock Units subject to performance vesting conditions are
intended to qualify as performance-based compensation under Section 162(m) of
the Code. The Committee shall appropriately adjust any evaluation of performance
under the foregoing performance criteria to exclude the extraordinary events
specified in the Plan consistent with the requirements of Section 162(m).

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Stock Units are granted under and
governed by the term and conditions of the Plan and the Restricted Stock Unit
Agreement, as amended and restated (the “Agreement”), both of which are attached
to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.



--------------------------------------------------------------------------------

 

[NAME OF PARTICIPANT]      SYNNEX CORPORATION

 

     By:   

 

 

     Its:   

 

Print Name        



--------------------------------------------------------------------------------

 

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

(AS AMENDED AND RESTATED OCTOBER     , 2010)

 

Payment for Restricted

Stock Units

   No cash payment is required for the Restricted Stock Units you receive. You
are receiving the Restricted Stock Units in consideration for Services rendered
by you. Vesting   

The Restricted Stock Units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

No Restricted Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture   

If your Service terminates for any reason, then your Award expires immediately
as to the number of Restricted Stock Units that have not vested before the
termination date and do not vest as a result of termination.

 

This means that the unvested Restricted Stock Units will immediately be
cancelled. You receive no payment for Restricted Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence   

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

 

-1-



--------------------------------------------------------------------------------

 

Nature of Restricted

Stock Units

   Your Restricted Stock Units are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue Shares on a future date.
As a holder of Restricted Stock Units, you have no rights other than the rights
of a general creditor of the Company.

No Voting Rights or

Dividends

   Your Restricted Stock Units carry neither voting rights nor rights to
dividends. Neither you, nor your estate or heirs, have any rights as a
stockholder of the Company unless and until your Restricted Stock Units are
settled by issuing Shares. No adjustments will be made for dividends or other
rights if the applicable record date occurs before your Shares are issued,
except as described in the Plan.

Restricted Stock Units

Nontransferable

   You may not sell, transfer, assign, pledge or otherwise dispose of any
Restricted Stock Units. For instance, you may not use your Restricted Stock
Units as security for a loan. If you attempt to do any of these things, your
Restricted Stock Units will immediately become invalid.

Settlement of Restricted

Stock Units

  

Each of your vested Restricted Stock Units will be settled when it vests, unless
a valid Deferral Election (as defined below) applies to some or all of your
Restricted Stock Units.

 

At the time of settlement, you will receive one Share for each vested Restricted
Stock Unit; provided, however, that no fractional Shares will be issued or
delivered pursuant to the Plan or this Agreement, and the Committee will
determine whether cash will be paid in lieu of any fractional Share or whether
such fractional Share and any rights thereto will be canceled, terminated or
otherwise eliminated. In addition, the Shares are issued to you subject to the
condition that the issuance of the Shares not violate any law or regulation.

Deferral Elections    You may elect to defer the settlement of any Restricted
Stock Units that vest pursuant to this Award in accordance with the rules set
forth below and any rules and procedures that may hereafter be adopted by the
Committee. Such election (“Deferral Election”) may not extend the settlement of
the Restricted Stock Units beyond the earlier of (a) 30 days after your
separation from service, as defined for purposes of Section 409A of the Code
(provided, however, that if you are a “specified employee” as defined under
Section 409A of the Code upon your separation from service, your Restricted
Stock Units may not be settled prior to the six month anniversary of your
separation from service, to the extent required to avoid taxation under Section
409A), or (b) the tenth anniversary of the Date of Grant. Unless otherwise
provided by the Committee in accordance

 

-2-



--------------------------------------------------------------------------------

 

   with the requirements of Section 409A, Deferral Elections must be in writing,
must be received by the Company at its headquarters no later than 30 days
following the Date of Grant, must be irrevocable no later than 30 days following
the Date of Grant, and will only be effective with respect to Restricted Stock
Units that vest at least 12 months following the date that the Deferral Election
is made and becomes irrevocable.1

Withholding Taxes and

Stock Withholding

   No Shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay withholding taxes that may be due as a result
of this Award or the settlement of the Restricted Stock Units. These
arrangements, at the sole discretion of the Company, may include (a) having the
Company withhold taxes from the proceeds of the sale of Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization, (b) having the Company withhold Shares
that otherwise would be distributed to you when the Restricted Stock Units are
settled having a Fair Market Value equal to the amount necessary to satisfy the
minimum statutory withholding amount, or (c) any other arrangement approved by
the Company. The Fair Market Value of any Shares withheld, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. You also authorize the Company, or your
actual employer, to satisfy all withholding obligations of the Company or your
actual employer with respect to this Award from your wages or other cash
compensation payable to you by the Company or your actual employer. Restrictions
on Resale    You agree not to sell any Shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. No Retention Rights    Neither your Award nor this Agreement gives
you the right to be employed or retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause.

 

 

1

For purposes of this paragraph, the Date of Grant shall be deemed the date of
this amendment and restatement of the Notice of Restricted Stock Unit Award and
Restricted Stock Agreement.

 

-3-



--------------------------------------------------------------------------------

 

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company Shares, the number of Restricted Stock Units covered by this
Award shall be adjusted pursuant to the Plan. Successors and Assigns    Except
as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns. Notice    Any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
the earliest of personal delivery, receipt or the third full day following
mailing with postage and fees prepaid, addressed to the other party hereto at
the address last known in the Company’s records or at such other address as such
party may designate by ten (10) days’ advance written notice to the other party
hereto. Section 409A of the Code    This Agreement is intended to comply with
Section 409A of the Code, and its provisions shall be interpreted in a manner
consistent with such intent. You acknowledge and agree that changes may be made
to this Agreement to avoid adverse tax consequences to you under Section 409A.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions).

The Plan and Other

Agreements

   The text of the Plan is incorporated in this Agreement by reference. Except
as otherwise provided, all capitalized terms in this Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Award. Any
prior agreements, commitments or negotiations concerning this Award are
superseded. This Agreement may be amended by the Committee without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

-4-